                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

KEITH COTTLE,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )            No. 3:18-CV-344-HBG
                                                  )
NORFOLK SOUTHERN RAILWAY                          )
COMPANY,                                          )
                                                  )
              Defendant.                          )

                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties, for all further proceedings, including entry

of judgment [Doc. 22].

       Now before the Court is Defendant’s Motion in Limine to Preclude the Testimony of C.F.

(Tom) Rader [Doc. 53]. Defendant primarily argues that Plaintiff submitted Rader’s testimony in

his response to Defendant’s Motion for Summary Judgment and that such testimony should be

excluded for failing to disclose Rader as an expert witness.

       Given that the trial date is quickly approaching, the Court finds expedited briefing on this

issue necessary. Accordingly, if Plaintiff intends to file a response to Defendant’s Motion in

Limine [Doc. 53], he SHALL do so on or before October 11, 2019.

       IT IS SO ORDERED.

                                               ENTER:


                                               United States Magistrate Judge
